Exhibit 10.1

LOGO [g214129ex10_2pg001.jpg]



--------------------------------------------------------------------------------

THIS OFFER DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION

This offer document, including the related acceptance form, contains important
information and should be read carefully before any decision is made with
respect to the offer by Stanley Black & Decker, Inc. (“Stanley Black & Decker”),
through its indirect wholly-owned subsidiary SBD Holding AB, company
registration number 556853-6303, (“SBD Holding”), to the shareholders and
warrant holders in Niscayah Group AB (publ), company registration number
556436-6267 (“Niscayah” or the “Company”) to tender all shares and warrants in
Niscayah to SBD Holding (the “Offer”). References to Stanley Black & Decker
shall include references to SBD Holding where appropriate.

The information in this offer document purports to be accurate only as of the
date of this offer document. No representation is made that it was or will
remain accurate on any other date. The information in this offer document is
furnished solely for the purpose of the Offer and may not be relied upon for any
other purposes.

The information regarding Niscayah included on pages 15–28 in this offer
document has been reviewed by the board of directors of Niscayah. Stanley
Black & Decker does not represent that the information included herein with
respect to Niscayah is accurate or complete, and does not take any
responsibility for such information being accurate or complete.

Barclays Capital, Inc. (“Barclays Capital”), Handelsbanken Capital Markets, a
business area of Svenska Handelsbanken AB (publ) (“Handelsbanken Capital
Markets”) and J.P. Morgan Securities LLC (“J.P. Morgan”) are acting as financial
advisors only to Stanley Black & Decker in relation to the Offer and will not be
responsible to anyone other than Stanley Black & Decker for providing the
protections afforded to clients of Barclays Capital, Handelsbanken Capital
Markets and J.P. Morgan, nor for providing advice in relation to the Offer, or
any other matter or arrangement referred to in this document. No legal
relationships that exist between Barclays Capital, Handelsbanken Capital Markets
or J.P. Morgan and Stanley Black & Decker will, or will be deemed to, exist
between any of those entities and any other party. No information in this offer
document has been audited or reviewed by the auditors of Niscayah or Stanley
Black & Decker except for the information provided in the auditors’ report
regarding a summary of financial information on page 51, or where otherwise
explicitly stated.

Applicable law, disputes and translation

This offer document has been prepared in accordance with the laws of Sweden, as
well as relevant rules and regulations applicable to public offers in Sweden.
Swedish law, NASDAQ OMX Stockholm’s (“NASDAQ OMX”) rules regarding public offers
on the stock market (the “Takeover Rules”), the Swedish Securities Council’s
(Sw. Aktiemarknadsnämnden) rulings regarding interpretation and application of
the Takeover Rules, and, where applicable, the Swedish Securities Council’s
former rulings regarding interpretation and application of the Swedish Industry
and Commerce Stock Exchange Committee’s (Sw. Näringslivets Börskommitté) rules
on public offers, are applicable to the Offer. In accordance with the Swedish
Act on Public Takeovers on the Stock Market (Sw. lag (2006:451) om offentliga
uppköpserbjudanden på aktiemarknaden), SBD Holding has on June 23, 2011
undertaken towards NASDAQ OMX to comply with the Takeover Rules, the Swedish
Securities Council’s rulings regarding interpretation and application of the
Takeover Rules, and, where applicable, the Swedish Securities Council’s former
rulings regarding interpretation and application of the Swedish Industry and
Commerce Stock Exchange Committee’s rules on public offers, and submit to the
sanctions that NASDAQ OMX may decide upon in event of infringement of the
Takeover Rules. SBD Holding informed the Swedish Financial Supervisory Authority
(Sw. Finansinspektionen) (the “SFSA”) about the Offer and the above mentioned
undertaking on June 27, 2011. Any dispute relating to, or arising in connection
with, the Offer shall be settled exclusively by Swedish courts, with the
district court of Stockholm (Sw. Stockholms tingsrätt) as the court of first
instance.

This offer document is available in Swedish and English. The Swedish language
version has been approved by and registered with the SFSA in accordance with the
provisions of Chapter 2, Section 3 of the Takeover Act and Chapter 2 a,
Section 9 of the Swedish Financial Instruments Trading Act (Sw. lag
(1991:980) om handel med finansiella instrument). SFSA’s approval and
registration does not imply that the SFSA guarantees that the factual
information provided in this offer document is correct or complete. In the event
of any discrepancy between the English and the Swedish language versions, the
English language version shall prevail.

Information for holders of shares and/or warrants in Niscayah outside Sweden

The Offer, pursuant to the terms and conditions presented in this offer
document, is not being made to (and acceptances will not be accepted from)
persons whose participation in the Offer requires that an additional offer
document is prepared or registration effected or that any other measures are
taken in addition to those required under Swedish law, except where there is an
applicable exemption. This offer document, the acceptance form or any other
documentation related to the Offer will not be distributed in and must not be
mailed to or otherwise distributed or sent into any country in which such
distribution would require any such additional measures or would be in conflict
with any law or regulation in such country. SBD Holding will not permit or
sanction any such distribution. Any acceptance of the Offer resulting directly
or indirectly from a violation of these restrictions may be disregarded.

The Offer is not being made, directly or indirectly, by use of mail or any other
means or instrumentality (including, without limitation, facsimile transmission,
e-mail, telex, telephone and the Internet) in or into Australia, Japan, Canada,
South Africa, Hong Kong or New Zealand and the Offer cannot be accepted in or
from Australia, Japan, Canada, South Africa, Hong Kong or New Zealand. As a
result, this offer document, the acceptance form or other documentation relating
to the Offer will not, and may not, be sent by mail or in any other way be
distributed, forwarded or transmitted to, from or within Australia, Japan,
Canada, South Africa, Hong Kong or New Zealand. SBD Holding will not pay any
consideration pursuant to the Offer to, or accept acceptance forms from,
Australia, Japan, Canada, South Africa, Hong Kong or New Zealand.

Notwithstanding the foregoing, SBD Holding reserves the right to permit the
Offer to be accepted by persons not resident in Sweden if, in its sole
discretion, SBD Holding is satisfied that such transaction can be undertaken in
compliance with applicable laws and regulations.

Forward-looking statements

Stanley Black & Decker makes forward-looking statements in this offer document
which represent its expectations or beliefs about future events and financial
performance. Forward-looking statements are identifiable by words such as
“believe,” “anticipate,” “expect,” “intend,” “plan,” “will,” “may” and other
similar expressions. In addition, any statements that refer to expectations,
projections or other characterizations of future events or circumstances are
forward-looking statements. Forward looking statements made in this offer
document, include, but are not limited to, statements concerning: the
consummation of the acquisition; Niscayah’s business complementing and expanding
Stanley Black & Decker’s existing operations and international presence; cost
savings; and earnings per share.

You are cautioned not to place undue reliance on these forward-looking
statements. These forward-looking statements are not guarantees of future events
and involve risks, uncertainties and other known and unknown factors that may
cause actual results and performance to be materially different from any future
results or performance expressed or implied by such forward-looking statements,
including, but not limited to, the failure to consummate, or a delay in the
consummation of, the transaction for various reasons.

Forward-looking statements made in this offer document are also subject to risks
and uncertainties, described in: Stanley Black & Decker’s 2010 Annual Report on
Form 10-K, its Quarterly Report on Form 10-Q for the quarter ended April 2,
2011; and other filings the company makes with the Securities and Exchange
Commission. In addition, actual results could differ materially from those
suggested by the forward-looking statements, and therefore you should not place
undue reliance on the forward-looking statements. Stanley Black & Decker makes
no commitment to revise or update any forward-looking statements to reflect
events or circumstances occurring or existing after the date of any
forward-looking statement.



--------------------------------------------------------------------------------

Table of Contents

 

   The Offer in brief      3    The Offer to the shareholders and warrant
holders in Niscayah      4    Background and reasons for the Offer      7   
Terms, conditions and instructions      8    Statement by the independent
committee of Niscayah’s board of directors      11    Fairness opinion from UBS
Limited      14    Information about Niscayah      17    Summary of financial
information      19    Share capital and shareholder structure etc.      22   
Board, senior executives and auditors      26    Niscayah’s articles of
association      28    The interim report of Niscayah, January – March 2011     
31    Report by Niscayah’s board of directors      48    Description of Stanley
Black & Decker and SBD Holding and the financing of the Offer      49    Tax
issues in Sweden      51    Auditor’s report regarding summary of historical
financial information      53    Agreement with Niscayah      54    Addresses   
  58   

 

 

The Offer in brief

 

For each share of class A and class B in Niscayah, SEK 18.00 is offered in cash.
For each warrant in Niscayah, SEK 0.05 is offered in cash.

 

Acceptance period:   July 25 – September 1, 2011

Preliminary date of settlement:

 

  September 9, 2011

 

 

Helpline regarding the Offer for holders of shares and/or

warrants in Niscayah Group AB (publ): +46 480 40 41 09



--------------------------------------------------------------------------------

The Offer to the shareholders and

warrant holders in Niscayah

 

THE OFFER

On June 27, 2011, Stanley Black & Decker, Inc. (“Stanley Black & Decker”),
through its indirect wholly-owned subsidiary SBD Holding AB (“SBD Holding”),
announced a recommended all-cash offer to the shareholders and warrant holders
in Niscayah Group AB (publ) (“Niscayah” or the “Company”) to tender all class A
and class B shares and warrants in Niscayah to SBD Holding (the “Offer”). The
class B shares in Niscayah are listed on NASDAQ OMX Stockholm (“NASDAQ OMX”),
Mid Cap.

SBD Holding offers SEK 18.00 in cash per class A share and class B share in
Niscayah and SEK 0.05 in cash per warrant in Niscayah.1) The total value of the
Offer amounts to approximately SEK 6.5 billion.2)

The Offer in relation to the class A shares and class B shares represents a
premium of:

 

•  

approximately 23.8 per cent compared to the all-share offer made by Securitas AB
(“Securitas”) on May 16, 2011, based on the closing price of SEK 60.90 for the
class B shares in Securitas on NASDAQ OMX on June 23, 2011 (being the last
trading day prior to the announcement of the Offer on June 27, 2011);

•  

approximately 46.9 per cent compared to the closing price of SEK 12.25 for the
class B shares in Niscayah on NASDAQ OMX on May 13, 2011 (being the last trading
day prior to the announcement of Securitas’ offer on May 16, 2011);

•  

approximately 50.6 per cent compared to the volume-weighted average price of the
class B shares in Niscayah on NASDAQ OMX during the three months up to and
including May 13, 2011, of approximately SEK 11.95 3); and

•  

approximately 14.6 per cent compared to the closing price of SEK 15.70 for the
class B shares in Niscayah on NASDAQ OMX on June 23, 2011 (being the last day of
trading prior to announcement of the Offer).

The acceptance period for the Offer is scheduled to run from and including
July 25, 2011 up to and including September 1, 2011, at 17.00 CET. The expected
date for the settlement is September 9, 2011, provided that each of the
conditions for completion of the Offer have previously been fulfilled or waived
by such time.

No commission will be charged in connection with the Offer.

The acquisition of Niscayah requires clearance from relevant competition
authorities in the European Union and the United States. The necessary
clearances are expected to be received prior to or around the end of the
acceptance period.4)

Completion of the Offer is conditional upon the conditions that are set forth in
the section Terms and conditions on pages 6–8 in this offer document.

STANLEY BLACK & DECKER’S AND SBD HOLDING’S OWNERSHIP OF SECURITIES IN NISCAYAH

When the Offer was announced, neither Stanley Black & Decker nor SBD Holding
owned or controlled any shares or warrants in Niscayah and had not acquired any
shares or warrants in Niscayah during the six month period immediately prior to
announcement of the Offer.

Following the announcement of the Offer on June 27, 2011, SBD Holding acquired
in Europe, through purchases made outside the Offer, 21,720,171 class B shares
of Niscayah at prices not exceeding SEK 18.00. Consequently, Stanley Black &
Decker indirectly, through SBD Holding, currently holds shares in Niscayah
representing approximately 5.95 per cent of the shares and approximately
4.42 per cent of the votes in Niscayah.5)

In accordance with, and subject to the restrictions under, applicable laws,
rules and regulations, Stanley Black & Decker and its affiliates and any
advisor, broker or other person acting as the agent for, or on behalf of,
Stanley Black & Decker or any of its affiliates have and

 

 

 

1) The offered price is subject to adjustment should Niscayah pay any dividend
or make any other value transfer prior to the settlement of the Offer and will
accordingly be reduced by the amount per share of any such dividend or value
transfer. The offer price for the warrants would in such case be adjusted based
on the new offer price for the underlying shares.

2) Based on 363,258,897 outstanding shares in Niscayah (excluding Niscayah’s
holding of 1,800,000 treasury shares).

3) Adjusted for a dividend in Niscayah of SEK 0.30 per share.

4) On July 18, 2011, Stanley Black & Decker announced the expiration of the
mandatory waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
for the Offer and that all U.S. antitrust conditions to the Offer had been
satisfied. On July 22, 2011, Stanley Black & Decker announced that it had
notified the proposed acquisition with the European Commission under the
simplified merger notification procedure (Short Form CO). Following the formal
review period of 25 business days, clearance of the acquisition under the EU
merger regulation is expected by August 29, 2011. The Company is able to proceed
under the simplified procedure because completion of the Offer is not expected
to give rise to any competition concerns, as indicated by low post-acquisition
market concentration levels.

5) Based on 365,058,897 shares in Niscayah (including 1,800,000 treasury
shares).

 

4



--------------------------------------------------------------------------------

The Offer to the shareholders and warrant holders in Niscayah

 

 

may continue to make arrangements to purchase class B shares in Niscayah outside
of the United States, including purchases in the open market at prevailing
prices or in private transactions at negotiated prices. Such purchases or
arrangements to purchase have been made from the time of the announcement of
this Offer and may continue to be made through the expiry of the acceptance
period and following the Offer. Such purchases will be made in compliance with
applicable laws, rules and regulations.

No such purchases may be made at prices higher than the consideration offered
under the Offer or on terms more favorable than the terms of the Offer, unless
the consideration and other terms and conditions of the Offer are revised
accordingly. Stanley Black & Decker will promptly disclose information regarding
such purchases of or arrangements to purchase Niscayah shares in the United
States by means of a press release, to the extent that such information is made
public in Sweden pursuant to applicable Swedish regulations, and will provide
such information to holders of or beneficial owners of Niscayah shares upon
their request without charge.

STATEMENT BY THE INDEPENDENT COMMITTEE OF THE BOARD OF DIRECTORS OF NISCAYAH

On May 16, 2011, after the announcement of Securitas’ offer, Niscayah issued a
press release stating that the board of directors of Niscayah had decided to
appoint an independent committee, consisting of the board members Tomas Franzén,
Eva Lindqvist and Håkan Kirstein, to, among other things, evaluate Securitas’
offer and other potential offers.

The independent committee of the board of directors of Niscayah has unanimously
decided to recommend that shareholders and warrant holders in Niscayah accept
the Offer from SBD Holding. See the section Statement by the independent
committee of the board of directors of Niscayah on pages 9–11.

The independent committee has received a fairness opinion from UBS Limited
(“UBS”)1). See the section Fairness opinion on pages 12–14.

UNDERTAKINGS FROM SHAREHOLDERS IN NISCAYAH

Two significant shareholders in Niscayah, Triton III ( Nimble) S.à.r.l and
Noonday Asset Management LLP,

who together hold 70,820,129 class B shares in Niscayah, representing
approximately 19.5 per cent of the shares and 13.7 per cent of the votes in
Niscayah,2) have each entered into an irrevocable undertaking with SBD Holding
to accept the Offer and tender their shares to SBD Holding in the Offer. These
undertakings are conditional on no other party announcing a competing offer for
shares in Niscayah at a price which is at least 7.5 per cent higher than the
price under the Offer, which SBD Holding decides not to match (i.e. offer a
price that at least corresponds to the price in the competing offer) within five
business days.

AGREEMENT WITH NISCAYAH

On June 26, 2011, Niscayah made an undertaking to Stanley Black & Decker under
which Niscayah, among other things, undertook, subject to certain conditions, to
notify Stanley Black & Decker of competing proposals for public offers for
Niscayah and not to recommend a superior offer until Stanley Black & Decker has
had an opportunity to match the superior offer (i.e. announce an amended offer
with a price that at least corresponds to the price in the competing offer)
within three days from when Niscayah informed Stanley Black & Decker of the
superior proposal. See the section Agreement with Niscayah on pages 52–55.

THE FINANCING OF THE OFFER

The Offer is not subject to any financing condition. The Offer will be financed
by Stanley Black & Decker from existing cash and a credit facility.

Stanley Black & Decker is an A/Baa1 rated company with USD 1.9 billion in cash
and equivalents on its balance sheet as of July 2, 2011. On July 22, 2011,
Stanley Black & Decker entered into a 364-Day Credit Agreement to obtain
extensions of credit and commitments aggregating US 1.25 billion (the “Credit
Facility”). Stanley Black & Decker’s existing cash resources together with the
funds available under the Credit Facility are more than sufficient to fund the
entire amount to be paid under the Offer. Notwithstanding the above, Stanley
Black & Decker reserves the right to raise funds through, for example, the
issuance of commercial paper and/or capital markets offerings and use such
funds, in place of some or all of the amount provided for under the facility
described above.

 

 

 

1) UBS is acting exclusively for Niscayah and no one else in connection with the
Offer and will not regard any other person (whether or not a recipient of this
document) as its client in relation to the Offer and will not be responsible to
anyone other than Niscayah for providing the protections afforded to clients of
UBS, or for providing advice in relation to the Offer or any transaction or
arrangement referred to in this document.

2) Based on 363,258,897 outstanding shares in Niscayah (excluding Niscayah’s
holding of 1,800,000 treasury shares).

 

5



--------------------------------------------------------------------------------

The Offer to the shareholders and warrant holders in Niscayah

 

 

Stanley Black & Decker has undertaken to provide SBD Holding with necessary
funds to settle the Offer.

See further in the section Description of Stanley Black & Decker and SBD Holding
and the financing of the Offer on page 47.

DUE DILIGENCE

Stanley Black & Decker has, in connection with the preparation of the Offer,
conducted a limited, confirmatory due diligence exercise and, in connection
therewith, met with the management of Niscayah. During due diligence Stanley
Black & Decker has, amongst other things, reviewed certain agreements and
certain financial information. Niscayah has informed Stanley Black & Decker
that, during this process, no information that has not previously been publicly
disclosed and that can reasonably be expected to affect the share price of
Niscayah has been disclosed to Stanley Black & Decker, SBD Holding or its
affiliates.

APPLICABLE LAW AND DISPUTES

Swedish law, NASDAQ OMX’s rules regarding public offers on the stock market (the
“Takeover Rules”), the Swedish Securities Council’s rulings regarding
interpretation and application of the Takeover Rules, and, where applicable, the
Swedish Securities Council’s former rulings regarding interpretation and
application of the Swedish Industry and Commerce Stock Exchange Committee’s
rules on public offers, are applicable to the Offer.

In accordance with the Swedish Act on Public Takeovers on the Stock Market (Sw.
lag (2006:451) om offentliga uppköpserbjudanden på aktiemarknaden), on June 23,
2011, SBD Holding entered into an undertaking towards NASDAQ OMX to comply with
the Takeover Rules, the Swedish Securities Council’s rulings regarding
interpretation and application of the Takeover Rules, and, where applicable, the
Swedish Securities Council’s former rulings regarding interpretation and
application of the Swedish Industry and Commerce Stock Exchange Committee’s
rules on public offers, and to submit to the sanctions that NASDAQ OMX may
decide upon in event of infringement of the Takeover Rules. SBD Holding informed
the Swedish Financial Supervisory Authority about the Offer and the above
mentioned undertaking on June 27, 2011.

Any dispute relating to, or arising in connection with, the Offer shall be
settled exclusively by Swedish courts, with the district court of Stockholm (Sw.
Stockholms tingsrätt) as the court of first instance.

 

 

6



--------------------------------------------------------------------------------

Background and reasons for the Offer

 

The process leading to the making of the Offer was initiated after the public
offer from Securitas to acquire Niscayah on May 16, 2011. Following Securitas’
offer, the independent committee of the board of directors of Niscayah,
supported by Lazard, conducted a structured process with a limited number of
interested parties designed to maximize value for the Niscayah shareholders and
warrant holders. During this process, interested parties were provided with
access to management of Niscayah and were allowed to perform a limited,
confirmatory due diligence, as described in the section The Offer to the
shareholders and warrant holders in Niscayah.

Stanley Black & Decker is an S&P 500 company and diversified global provider of
hand tools, power tools and related accessories, mechanical access solutions and
electronic security solutions, engineered fastening systems, infrastructure
solutions and more.

Stanley Black & Decker has nearly a decade of experience in the security market
sector through its Stanley Securities Solutions platform which offers a broad
set of mechanical and electronic security systems and services primarily for
commercial, governmental, industrial and residential customers as well as for
educational, financial and healthcare institutions. For the year ended
December 31, 2010, the Security segment had net sales of USD 2.1 billion.

With estimated 2011 revenue of approximately USD 1 billion, Niscayah is one of
the world’s most attractive commercial security and monitoring companies and one
of the largest access control and surveillance solutions providers in Europe.
Niscayah’s integrated security solutions include video surveillance, access
control, intrusion alarms and fire alarm systems, and its offerings include
design and installation services, maintenance and repair, and monitoring
systems. The proposed acquisition would expand and complement Stanley Black &
Decker’s existing security product offerings and further diversify the company’s
operations and international presence. Niscayah’s business is well-diversified
across Northern, Central and Southern Europe and the Nordic Region, as well as
in the United States. Stanley Black & Decker’s existing Convergent Security
Solutions business revenues are approximately USD 800 million annually, of which
Europe represents approximately USD 300 million annually.

Stanley Black & Decker believes that its expertise in the commercial security
sector, the complementary nature of its businesses and end markets in the United
States and Europe, and its proven ability to improve the performance

of companies it acquires enables it to offer a significant premium to the
shareholders and warrant holders of Niscayah.

Stanley Black & Decker expects the transaction to result in annual cost savings
of approximately USD 80 million, more than half of which would be realized by
the end of year one after completion of the Offer. The acquisition is also
expected to be immediately accretive to Stanley Black & Decker’s earnings per
share (EPS), with estimated accretion of USD 0.20 in year one and USD 0.45 in
year three, excluding acquisition-related charges of USD 60–80 million which
will largely be incurred during year one.

Stanley Black & Decker attaches great importance to the work being carried out
by Niscayah’s management and employees and intends to continue to safeguard and
build upon the excellent relationship that Stanley Black & Decker perceives
Niscayah to have with its associates. Following the completion of the Offer,
Stanley Black & Decker and Niscayah’s leadership teams will develop the best
structure going forward in order to maintain Niscayah’s identity with the
employees and customers after completion. According to Stanley Black & Decker’s
current assessment, the Offer will not involve any material change for
management and employees (including terms of employment) in the locations where
Niscayah conducts business.

 

 

Further reference is made to the information contained in this offer document,
which has been prepared by the board of directors of SBD Holding for the purpose
of the Offer. The description of Niscayah on pages 15–28 in this offer document
has been reviewed by the board of directors of Niscayah, in accordance with what
is stated on page 46 below. In accordance with what is stated on page 51 below,
the auditor of Niscayah has examined and made a statement regarding the summary
of historical financial information presented on pages 17–19. The board of
directors of SBD Holding confirms that, to the best of its knowledge, the
information in this offer document in relation to Stanley Black & Decker and SBD
Holding conforms to actual conditions.

Mechelen, Belgium

on July 22, 2011

SBD Holding AB

The board of directors

 

 

7



--------------------------------------------------------------------------------

Terms, conditions and instructions

 

THE OFFER

SBD Holding offers SEK 18.00 in cash per class A and class B share in Niscayah.
The offer price is subject to adjustment should Niscayah pay any dividend or
make any other value transfer prior to settlement of the Offer and will
accordingly be reduced by the amount per share of any such dividend or value
transfer.

SBD Holding offers SEK 0.05 in cash per warrant 2007/20121) in Niscayah. Should
Niscayah pay any dividend or make any other value transfer prior to settlement
of the Offer, the offer price for the warrants will be adjusted based on the new
adjusted offer price for the underlying shares.

No commission will be charged in connection with the Offer.

CONDITIONS TO THE OFFER

Completion of the Offer is conditional upon:

(i) the Offer being accepted to such extent that SBD Holding becomes the owner
of more than 90 per cent of the total number of shares in Niscayah (on a fully
diluted basis);

(ii) all holders of class A shares in Niscayah accepting the Offer and waiving
their rights under the pre-emption clause (Sw. hembudsförbehåll) in Niscayah’s
articles of association;

(iii) with respect to the Offer and the acquisition of Niscayah, receipt of all
necessary regulatory, governmental or similar clearances, approvals and
decisions, including from competition authorities, in each case on terms which,
in SBD Holding’s opinion, are acceptable;

(iv) that neither the Offer nor the acquisition of Niscayah is wholly or partly
prevented or materially adversely affected by any legislation or other
regulation, court decision, public authority decision or similar circumstance,
which is in effect or could reasonably be expected, which is outside the control
of SBD Holding and which SBD Holding could not reasonably have foreseen at the
time of the announcement of the Offer;

(v) that, save as publicly announced by Niscayah or as otherwise disclosed in
writing by Niscayah to SBD Holding prior to the date the Offer was announced,
SBD Holding does not discover that any information

 

publicly disclosed by Niscayah or otherwise made available by Niscayah to SBD
Holding is materially inaccurate or misleading or that any material information
which should have been publicly disclosed by Niscayah has not been so disclosed;

(vi) no circumstances, other than any circumstances that SBD Holding had
knowledge of at the time the Offer was announced, having occurred that have or
could be expected to have a material adverse effect upon Niscayah’s sales,
profit, liquidity, equity or assets;

(vii) that Niscayah does not take any measures that typically are intended to
impair the prerequisites for the implementation of the Offer; and

(viii) no other party announcing an offer to acquire shares in Niscayah on terms
that are more favorable to the shareholders in Niscayah than the Offer.

SBD Holding reserves the right to withdraw the Offer in the event that it is
clear that any of the above conditions are not fulfilled or cannot be fulfilled.
However, with regard to conditions (iii)–(viii), such withdrawal will only be
made provided that the failure to fulfill such condition is of material
importance to SBD Holding’s acquisition of the shares in Niscayah.

SBD Holding reserves the right to waive, in whole or in part, one or more of the
conditions above in accordance with applicable laws and regulations, including,
with respect to conditions (i)–(ii) above, to complete the Offer at a lower
level of acceptance.

ACCEPTANCE

Shareholders and warrant holders in Niscayah whose holdings are directly
registered with Euroclear Sweden AB (“Euroclear”) and who wish to accept the
Offer must, during the period from and including July 25, 2011 up to and
including September 1, 2011, at 17.00 CET, sign and submit a duly filled in
acceptance form to Handelsbanken Capital Markets at the address stated on the
acceptance form.

The acceptance form must be submitted or sent, preferably, in the enclosed self
addressed envelope, sufficiently prior to the last day of the acceptance period
so that it is received by Handelsbanken Capital Markets no later than 17.00 CET
on September 1, 2011 (the “Due Date”). The acceptance form may also be delivered
to bank offices or other securities institutions in Sweden to be

 

 

1) Under the terms of the warrants, each warrant entitles its holder to
subscribe for one new Niscayah class B share at a subscription price of SEK
30.00 per share at any time up to and including June 30, 2012. The consideration
offered for the warrants represents an equivalent premium as for the shares,
namely 46.9 per cent compared to their theoretical value. There are 5,000,000
warrants outstanding.

 

8



--------------------------------------------------------------------------------

Terms, conditions and instructions

 

 

forwarded to Handelsbanken Capital Markets sufficiently prior to the last day of
the acceptance period so that it is received by Handelsbanken Capital Markets no
later than the Due Date.

The VP-account and the current number of shares and/or warrants in Niscayah held
on July 21, 2011, are pre-printed on the acceptance form which has been sent out
together with this offer document to holders of shares and/or warrants in
Niscayah who are directly registered. The person who executes and submits the
acceptance form is responsible for checking that the pre-printed information in
the acceptance form is correct. Shareholders who are included on the list of
pledgees and trustees connected to the share register, will not receive an
acceptance form, but will be notified separately.

By executing and submitting the acceptance form, holders of class A shares waive
their rights under the preemption clause (Sw. hembudsförbehåll) in Niscayah’s
articles of association.

Please note that acceptance forms which are filled in incompletely or
incorrectly may be disregarded.

Additional acceptance forms are supplied by Handels-banken Capital Markets in
accordance with the contact details below.

Nominee registered holdings

Holders of shares and/or warrants in Niscayah whose holdings are registered in
the name of a nominee, e.g., a bank or other nominee, will receive neither this
offer document nor a pre-printed acceptance form. Such holders are instead
requested to contact their nominee in order to obtain a copy of the offer
document. Applications must be made in accordance with instructions received
from the nominee.

Pledged holdings

If shares or warrants in Niscayah are pledged in the Euroclear-system, both the
holder and the pledgee must sign the submitted acceptance form and confirm that
the pledge will be terminated should the Offer be completed.

Confirmation regarding acceptance

After Handelsbanken Capital Markets has received and registered an acceptance
form which has been duly filled in, the shares and/or warrants in Niscayah which
have been accepted to be transferred will be transferred to a new blocked
securities account which has been opened

for each holder (Sw. apportkonto). In connection with this, Euroclear will send
a notification (Sw. VP-avi) showing the number of shares and/or warrants in
Niscayah that have been entered in the newly opened blocked securities account.

Holders of shares and/or warrants not residing in Sweden

Holders of shares and/or warrants who are not residing in Sweden should send the
signed acceptance form to Handelsbanken Capital Markets, Issue Department,
SE-106 70 Stockholm, Sweden. Please note that the acceptance form must be
received by Handelsbanken Capital Markets no later than 17.00 CET on
September 1, 2011.

Notwithstanding the foregoing, the Offer is not being made, directly or
indirectly, by use of mail or any other means of instrumentality (including,
without limitation, facsimile transmission, electronic mail, telex, telephone
and the Internet) in or into Australia, Japan, Canada, South Africa, Hong Kong
or New Zealand and the Offer cannot be accepted in or from Australia, Japan,
Canada, South Africa, Hong Kong or New Zealand. Accordingly all holders of
shares and/or warrants not residing in Sweden, will by sending the signed
acceptance form be deemed to have represented that they are not currently in,
and are not accepting the Offer from Australia, Japan, Canada, South Africa,
Hong Kong or New Zealand.

Withdrawal of acceptance of other offers

Please note that holders who have accepted any other offer for shares or
warrants in Niscayah and wish to accept the Offer from SBD Holding must withdraw
their previous acceptance in accordance with the terms, conditions and time
frame of such other offer.

SETTLEMENT

Settlement will be initiated as soon as SBD Holding announces that the terms and
conditions of the Offer have been met, or SBD Holding otherwise decides to
complete the Offer. If such announcement takes place around September 6, 2011,
at the latest, settlement is expected to be initiated around September 9, 2011.
Settlement will be effected by sending a contract note to those who have
accepted the Offer. If the holding is registered in the name of a nominee,
information on settlement will be provided by the nominee.

 

 

9



--------------------------------------------------------------------------------

Terms, conditions and instructions

 

 

The settlement amount will be paid to the yield account which is connected to
the shareholder’s and/or warrant holder’s securities account. Holders of shares
and/or warrants in Niscayah who do not have a yield account connected to their
securities account, if the account is incorrect or whose yield account is a
PlusGiro account will receive settlement in accordance with the instructions in
the contract note. In connection with the settlement, the shares and/or warrants
in Niscayah will be removed from the blocked securities account which will then
be terminated. No notice evidencing the removal from the blocked securities
account will be sent.

Note that, even if the shares and/or warrants in Niscayah are pledged, payment
will be made to the yield account or in accordance with the instructions in the
sent out contract note.

EXTENSION OF THE OFFER ETC.

SBD Holding reserves the right to extend the acceptance period for the Offer, as
well as to postpone the date for the settlement. A notice regarding such
extension or postponement will be announced by SBD Holding through a press
release in accordance with applicable laws and regulations.

RIGHT TO WITHDRAW ACCEPTANCE

Holders of shares and/or warrants in Niscayah are entitled to withdraw their
acceptance of the Offer. To be valid the withdrawal must be made in writing and
have been received by Handelsbanken Capital Markets (address Handelsbanken
Capital Markets, Issue Department, SE-106 70 Stockholm, Sweden) before the
public

announcement by SBD Holding that the conditions for the completion of the Offer
have been satisfied or, if such announcement has not been made during the
acceptance period, by 17.00 CET on the final day of the acceptance period.
Holders of shares and/or warrants in Niscayah whose securities are registered in
the name of a nominee and who wish to withdraw their acceptance of the Offer
must do so in accordance with instructions from the nominee.

If any conditions to the Offer, which SBD Holding has reserved the right to
waive, remain unsatisfied and have not been waived during any extension of the
Offer, the right to withdraw a submitted acceptance will apply in the same
manner throughout any such extension of the Offer.

COMPULSORY ACQUISITION AND DE-LISTING

As soon as possible following SBD Holding’s acquisition of shares representing
more than 90 per cent of the shares in Niscayah, SBD Holding intends to call for
compulsory acquisition of the remaining shares in Niscayah. In connection
hereto, SBD Holding intends to act to have the Niscayah share delisted from
NASDAQ OMX.

QUESTIONS REGARDING THE OFFER

For questions regarding the Offer, please contact the help-line for holders of
shares and/or warrants in Niscayah on tel. +46 480 40 41 09.

Information and acceptance forms are also available on Handelsbanken Capital
Markets’ website, www.handelsbanken.se/investmentoffer, and on SBD Holding’s
website for the Offer, www.publicoffer.se.

 

 

10



--------------------------------------------------------------------------------

Statement by the independent committee of Niscayah’s board of directors

On June 27, 2011, Niscayah published a press release with the following content.

LOGO [g214129ex10_2pg011.jpg]

 

11



--------------------------------------------------------------------------------

Statement by the independent committee of Niscayah’s board of directors

LOGO [g214129ex10_2pg012.jpg]

 

12



--------------------------------------------------------------------------------

Statement by the independent committee of Niscayah’s board of directors

LOGO [g214129ex10_2pg013.jpg]

 

13



--------------------------------------------------------------------------------

Fairness opinion from UBS Limited

On June 26, 2011, UBS Limited (“UBS”) issued a fairness opinion to the
independent committee of Niscayah’s board of directors in relation to the Offer
with the following content.

LOGO [g214129ex10_2pg014.jpg]

 

14



--------------------------------------------------------------------------------

Fairness opinion from UBS Limited

LOGO [g214129ex10_2pg015.jpg]

 

15



--------------------------------------------------------------------------------

Fairness opinion from UBS Limited

 

LOGO [g214129ex10_2pg016.jpg]

 

16



--------------------------------------------------------------------------------

Information about Niscayah

 

 

BUSINESS DESCRIPTION

Niscayah is a leading security company specializing in technical security
services. Niscayah offers complete security solutions for customers with high
security demands within segments such as bank and post, retail, utilities,
transport and logistics and gas stations. Niscayah has approximately 5,100
employees and has operations in 14 countries in Europe and in the United States.
The Company is divided into two geographical segments, Mainland Europe and
US/UK/Ireland.

STRATEGY

During the year 2010, Niscayah developed a new strategic direction which will
serve as a platform for the work on improvements in the coming years. In
summary, the direction may be condensed into three cornerstones:

Specialize the operations towards customer segments

The operations should be specialized towards segments where Niscayah is or can
become market leader. Through greater specialization Niscayah will get closer to
its customers and can provide more knowledge and value.

Package customer solutions and make them clear

The customer offerings should be clear and packaged in a way so that they
generate a high value and service content for the customer, become easier to
sell and more cost efficient to produce.

Develop a common operational model in Niscayah

With common work practices, for example in sales and production, efficiency can
be improved, quality in delivery to customers can be ensured and the demands of
international customers can be met cost-effectively. Regular follow up and clear
allocation of responsibilities are also important components.

SERVICE OFFERING

Niscayah provides a complete offering of security services – all from design and
installation of security systems to service, maintenance and repairs as well as
day-to-day operation of systems.

System operations

Niscayah offers services for operation and monitoring of security systems.
Niscayah’s 12 security centers in Europe and in the US are the core of the
offering. Examples of services offered by the centers include alarm monitoring,
video surveillance, management of access control systems, fire alarm monitoring
and system maintenance.

The technological development means that increasing numbers of services may be
offered from the security centers. Alarm systems containing cameras can activate
camera images in the event of alarm for the operators and a good understanding
of the situation can be gained rapidly in this way. The security centers are an
important part of Niscayah’s offering and often serve as a regular interface in
relation to the customer. System management such as fault localization and
system updates can also be performed remotely if the customer’s alarm system is
connected to a security center.

System management

Niscayah offers a number of different system management services depending on
what demands the customer has regarding the accessibility and features of the
security system. Niscayah also offers service contracts with an agreed response
time or according to a specific functionality requirement in the system. The
services may include preventive measures such as checks and regular maintenance,
but even fault localization and repairs of security systems when required.

Niscayah’s service offering is being constantly developed in order to offer good
service solutions adapted to the different security requirements in the customer
segments. Niscayah provides all service and maintenance according to a
predetermined time schedule to many of its customers.

Implementation

Implementation includes analysis, design and installation of security systems.
Components in systems include access control, video surveillance, intrusion
protection and fire alarm systems. Niscayah always manages the work in projects,
but certain standardized parts of the installation, for example, electrical work
and assembly of equipment, can be outsourced to subcontractors. Niscayah can
also integrate security systems with the customers’ other systems, creating a
good overview for the customer.

Niscayah is working on segmenting the offering into a more standardized model
for smaller and medium-sized customers, while customers with high demands
regarding customization and specialization require a more advanced installation
offering. The competition is intense on many markets so efficiency and low costs
are important competitive advantages.

 

 

17



--------------------------------------------------------------------------------

Information about Niscayah

 

 

 

TECHNOLOGY AREAS

Niscayah combines and packages security solutions independently based on the
product range of a number of suppliers. The technology areas are video
surveillance, intrusion protection, access control and fire alarm systems.

Video surveillance

Niscayah offers advanced video surveillance systems which for example can
automatically emit an alarm in the event of an abnormality and can be monitored
centrally from Niscayah’s security center. The systems can also be simpler,
where monitoring takes place locally at the customer. Video surveillance is the
fastest growing technology area.

Intrusion alarms

Intrusion alarms often form the basis of a security system. Components include
motion detectors, magnetic contacts and vibration detectors. Almost all
companies and organizations have some form of intrusion alarm.

Access control

Access control systems enable an efficient flow of people, while simultaneously
maintaining a high level of security. Passes or entry badges can be administered
via Niscayah’s security centers where access can also be controlled remotely.

Fire alarm systems

The design of fire alarm systems is often governed by laws and regulations and
the systems include fire detectors, sprinkler systems, control units and warning
systems. Fire alarm systems include services such as training and workshops.

CUSTOMER GROUPS

With unique competence within technical security services as well as a good
understanding of the customer’s area of operation and risk profile, the grounds
for offering the right security solution to the customer are created, based on
their specific needs. Niscayah is continually developing the offerings towards a
greater specialization for the customer groups.

Bank and post

Niscayah’s offering includes complete integrated security systems adapted to
banking offices, ATM surveillance systems, positioning systems for secure
transport, assault alarms and training of security personnel and security
managers. The systems are often connected to Niscayah’s

alarm centers in order to rapidly request the correct action in the event of an
incident and ensure continual operational supervision. Bank and post is
Niscayah’s largest customer group and the company is market-leading within this
segment in a number of European markets.

Retail

Niscayah’s offering for retail aims to deliver a safe and secure environment for
staff while at the same time, the systems shall contribute to preventing theft,
wastage and other crimes. Services such as alarm monitoring and function control
are offered from Niscayah’s security centers. Another common service for retail
is administration of access control systems. Niscayah also offers more advanced
systems for retail, for example, video surveillance systems which can indicate
how customers move in different store environments and measure customer flows at
different points in time.

Utilities

Niscayah offers complete security systems for utilities with components such as
intrusion alarms, video surveillance, access control systems and integration of
other operating systems. Niscayah’s geographical coverage means that service and
maintenance can be performed with relatively short response times.

Transport and logistics

Niscayah offers complete security solutions for the transport and logistics
segment. Basic services include intrusion protection and video surveillance, for
example, of terminals, airports and ports. Niscayah also offers more advanced
solutions such as GPS positioning.

Gas stations

Niscayah offers a complete system for gas stations which includes components
such as intrusion protection, access control and video surveillance. For gas
stations, like for retail generally, the systems are designed in order to reduce
criminality and make the working environment secure for the staff.

Other industry and public sector

Niscayah offers a broad spectrum of services to customers with high security
needs, such as defense and correctional facilities, but also provides simpler
solutions to customers with lower requirements. Niscayah offers operation,
service and maintenance as well as installation of the security solutions.

 

 

18



--------------------------------------------------------------------------------

Summary of financial information

 

The following section presents summarized financial information for Niscayah for
the financial years 2008–2010 taken from Niscayah’s audited consolidated annual
reports for these years, and financial information for the first quarter of 2010
and 2011 taken from Niscayah’s published interim reports for the first quarters
of 2010 and 2011. The financial information is prepared in accordance with IFRS
and the Swedish Financial Reporting Board’s standard RFR 1, supplementary
accounting standards for Groups (Sw. kompletterande redovisningsregler för
koncerner). The interim reports for 2010 and 2011 have not been reviewed or
audited by the auditor of Niscayah. Audited annual reports for Niscayah are
available on Niscayah’s website (www.niscayah.com).

NISCAYAH’S CONSOLIDATED INCOME STATEMENT IN BRIEF

 

SEK million    Q1 2011      Q1 2010      2010      2009      2008      

Revenue

     1,509.3         1,681.0         6,624.3         7,621.0         8,009.0   

Cost of goods sold

     –988.1         –1,225.3         –4,474.0         –5,019.1         –5,401.1
      

Gross profit

     521.2         455.7         2,150.3         2,601.9         2,607.9   

Selling and administrative expenses

     –435.2         –555.1         –1,945.2         –2,078.6         –2,320.0   

Amortisation and impairment of acquisition related intangible assets

     –6.5         –8.0         –28.7         –30.6         –516.2 1)     

Operating profit

     79.5         –107.4         176.4         492.7         –228.3   

Financial income and expenses

     4.7         –1.4         –4.4         –32.6         –137.8       

Profit before tax

     84.2         –108.8         172.0         460.1         –366.1   

Income tax

     –25.6         33.1         –52.4         –140.4         –73.6       

Net profit for the period

     58.6         –75.7         119.6         319.7         –439.7   

 

1) Including impairment of goodwill of SEK 490 million.



  

 

NISCAYAH’S CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME IN BRIEF

 



  



SEK million    Q1 2011      Q1 2010      2010      2009      2008      

Net profit for the period

     58.6         –75.7         119.6         319.7         –439.7   

Other comprehensive income

              

Actuarial gains and losses

     –         –         –24.0         19.8         –29.2   

Exchange difference

     –59.1         –131.4         –291.5         –93.5         76.0   

Tax attributable to other comprehensive income

     10.5         10.0         31.7         –17.5         18.4       

Other comprehensive income for the period, net after tax

     –48.6         –121.4         –283.8         –91.2         65.2   

Total comprehensive income for the period

     10.0         –197.1         –164.2         228.5         –374.5   

 

19



--------------------------------------------------------------------------------

Summary of financial information

 

NISCAYAH’S CONSOLIDATED BALANCE SHEET IN BRIEF

 

SEK million    Q1 2011      Q1 2010      2010      2009      2008      

ASSETS

              

Intangible assets

     2,349.3         2,544.9         2,415.9         2,606.9         2,655.9   

Tangible assets

     150.7         239.6         164.1         300.9         381.7   

Financial assets

     179.1         156.7         200.9         102.1         131.4   

Inventories

     202.9         244.7         204.7         263.6         315.4   

Trade receivables and other receivables

     2,152.8         2,249.6         2,193.5         2,311.2         3,032.3   

Cash and cash equivalents

     162.3         333.3         320.5         511.2         356.7       

Total assets

     5,197.1         5,768.8         5,499.6         6,095.9         6,873.4   

EQUITY AND LIABILITIES

              

Total equity

     1,779.7         1,858.4         1,769.7         2,055.5         1,936.5   

Total non-current liabilities

     1,504.0         1,677.6         1,641.2         1,794.4         2,388.4   

Total current liabilities

     1,913.4         2,232.8         2,088.7         2,246.0         2,548.5   
   

Total equity and liabilities

     5,197.1         5,768.8         5,499.6         6,095.9         6,873.4   

NISCAYAH’S CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY IN BRIEF

 

                    March 31, 2011      March 31, 2010   SEK million   

Attributable
to equity
holders of

the Parent
Company

     Non-
controlling
interests      Total
equity     

Attributable
to equity
holders of

the Parent
Company

     Non-
controlling
interests      Total
equity      

Opening balance January 1, 2011/2010

     1,762.1         7.6         1,769.7         2,047.7         7.8        
2,055.5   

Total comprehensive income for the period

     10.1         –0.1         10.0         –196.8         –0.3         –197.1
      

Closing balance March 31, 2011/2010

     1,772.2         7.5         1,779.7         1,850.9         7.5        
1,858.4   

 

     Dec 31, 2010      Dec 31, 2009      Dec 31, 2008   SEK million   
Attributable
to equity
holders of
the Parent
Company      Non-
controlling
interests      Total
equity      Attributable
to equity
holders of
the Parent
Company      Non-
controlling
interests      Total
equity      Attributable
to equity
holders of
the Parent
Company      Non-
controlling
interests      Total
equity      

Opening balance January 1,

2010/2009/2008

     2,047.7         7.8         2,055.5         1,929.1         7.4        
1,936.5         2,487.8         5.7         2,493.5   

Change in equity

     –285.6         –0.2         –285.8         118.6         0.4         119.0
        –558.7         1.7         –557.0       

Closing balance December 31,

2010/2009/2008

     1,762.1         7.6         1,769.7         2,047.7         7.8        
2,055.5         1,929.1         7.4         1,936.5   

 

20



--------------------------------------------------------------------------------

Summary of financial information

 

 

NISCAYAH’S CONSOLIDATED CASH FLOW STATEMENT IN BRIEF

 

SEK million    Q1 2011      Q1 2010      2010      2009      2008      

Cash flow before changes in working capital

     30.5         52.6         239.3         606.0         450.5   

Change in working capital

     –54.0         –17.7         17.5         337.2         60.3       

Cash flow from operating activities

     –23.5         34.9         256.8         943.2         510.8   

Cash flow from investing activities

     –17.8         –25.4         –86.8         –162.5         –332.2   

Cash flow from financing activities

     –115.1         –173.3         –326.8         –622.3         –251.6       

Cash flow for the period

     –156.4         –163.8         –156.8         158.4         –73.0   

 

NISCAYAH’S KEY FIGURES AND PER SHARE DATA

 

                    Q1 2011      Q1 2010      2010      2009      2008      

Return on:

              

Equity, %

     14         8         6         16         15 1) 

Capital employed, %

     14         10         7         17         8   

Number of chares outstanding, thousands

     365,059         365,059         365,059         365,059         365,059   

Net debt equity ratio/multiple

     0.58         0.58         0.56         0.53         0.93   

Shareholders’ equity end of period, SEK

     1,779.7         1,858.4         1,769.7         2,055.5         1,936.5   

Earnings per share, SEK

     0.16         –0.21         0.33         0.87         –1.21   

Dividend per share, SEK

     –         –         0.30         0.30         0.30   

Equity ratio, %

     34         32         32         34         28   

Average number of employees

     5,133         5,441         5,295         5,578         6,270       

1) 2008 is excluding costs of the restructuring program and impairments of
goodwill.

 

21



--------------------------------------------------------------------------------

Share capital and shareholder structure etc.

 

 

GENERAL INFORMATION

The shares in Niscayah have been issued in accordance with Swedish law. The
rights of the shareholders, including the rights of minority shareholders,
associated with the shares can only be amended according to the procedure
described in the Swedish Companies Act. Niscayah’s shares of series B are traded
on NASDAQ OMX Mid Cap with the short name NISC. Niscayah’s shares are registered
with, and its shareholder register is maintained by Euroclear.

At the general meetings, each share of series A constitutes ten votes and each
share of series B one vote. Each voting shareholder may vote for the full number
of shares held and represented without any restriction on voting rights. Each
share has equal rights to dividend and to any surplus on liquidation of
Niscayah. As a general rule for new issues of shares, holders of shares of
series A have right to subscribe for new shares of series A and holders of
shares of series B the right to subscribe for new shares

of series B with primary preferential rights, except to the extent otherwise
provided in the issue decision.

The shares of series A in Niscayah are not traded on the stock exchange and in
the event such shares are transferred to a person who does not own shares of
series A in Niscayah, the share should immediately be offered for redemption to
the owners of shares of series A, in accordance with section 12 in the articles
of association.

Notice of general meetings of Niscayah is given by publication in the Swedish
Official Gazette (Post- och Inrikes Tidningar) and on Niscayah’s website within
the time specified in the Swedish Companies Act. An announcement stating that
notice has been given will be made in the Swedish newspaper Dagens Industri. The
right to participate in a general meeting lies with shareholders who are
registered in Niscayah’s share register five working days before the meeting,
and have given notice of participation to Niscayah at the latest 16.00 (CET) on
the day indicated in the notice of the meeting.

 

 

NISCAYAH’S SHARE PRICE DEVELOPMENT

Share price development for Niscayah from and including June 24, 2010 up until
and including June 23, 2011, the last 12 months before the Offer was announced.

LOGO [g214129ex10_2pg022.jpg]

 

22



--------------------------------------------------------------------------------

Share capital and shareholder structure etc.

 

SHAREHOLDERS AND SHAREHOLDER STRUCTURE

The table below shows the ten largest shareholders1) in Niscayah as of June 30,
2011 (and thereafter known changes).

 

Name    Shares of series A      Shares of series B      Capital, %      Votes, %
     

Investment AB Latour

     12,642,600         28,437,500         11.3%         29.9%   

Melker Schörling AB

     4,500,000         20,963,847         7.0%         12.7%   

Triton III (Nimble) S.à.r.l

     0         36,820,129         10.1%         7.1%   

Swedbank Robur fonder

     0         35,630,632         9.8%         6.9%   

Noonday Asset Management LLP

     0         28,712,149         7.9%         5.5%   

Stanley Black & Decker, Inc.

     0         21,720,171         6.0%         4.2%   

Didner & Gerge fonder

     0         14,052,807         3.9%         2.7%   

Handelsbanken fonder

     0         4,717,078         1.3%         0.9%   

Second Swedish National Pension Fund – AP2

     0         4,556,678         1.3%         0.9%   

SEB Investment Management

     0         3,573,051         1.0%         0.7%       

Total, ten largest shareholders

     17,142,600         199,184,042         59.6%         71.6%   

Other shareholders

     0         146,932,255         40.4%         28.4%       

Total

     17,142,600         346,116,297         100.0%         100.0%   

 

Source: Euroclear Sweden AB, owners known to Niscayah.

SHARE CAPITAL AND SHARE CAPITAL DEVELOPMENT

Niscayah’s share capital is expressed in SEK and distributed on the shares
issued by Niscayah, with a quota value which is also expressed in SEK. The quota
value of the shares is 1 SEK per share. According to Niscayah’s articles of
association, the share capital shall amount to at least SEK 200,000,000 and not
more than SEK 800,000,000, and the number of shares shall amount to at least
200,000,000 and not more than 800,000,000. The number of shares in Niscayah on
the date of the offer document is 365,058,897 shares; 17,142,600 shares of
series A and 347,916,297 shares of series B. As of the date of the offer
document, Niscayah holds 1,800,000 shares of series B in treasury. The share
capital amounts to SEK 365,058,897.

 

          Increase in number of1)     Total number of1)                         
               Year    Transaction    Shares of
series A      Shares of
series B     Shares of
series A      Shares of
series B     Increase in
share capital      Total share
capital      

2003

        –         –        –         5,000 2)      –         500,000   

2005

   Split 1:100      –         495,000 2)      –         500,000 2)      –      
  500,000   

2006

   Bonus issue      17,142,600         347,416,297        17,142,600        
347,916,297        364,558,897         365,058,897       

1) All shares have a quota value of SEK 1, and are fully paid.

2) Before 2006 there was only one series of shares.

In the table above is indicated the changes in Niscayah’s share capital since
2003 up to the day of the offer document.

 

 

1) Excluding Niscayahs holding of 1,800,000 treasury shares.

 

23



--------------------------------------------------------------------------------

Share capital and shareholder structure etc.

 

 

SHARE-RELATED COMPENSATIONS

In 2007, Niscayah launched a share option scheme comprising of warrants to
certain employees of the group. Because those employees acquired the warrants at
market value, Niscayah has not been charged with any costs for the program.
Warrant Program 2007/2012 consists of 5,000,000 warrants; each warrant entitles
the holder to subscribe for one new share of series B in Niscayah at a price of
SEK 30 per share. The subscription of shares may take place from June 30, 2007
to June 30, 2012.

The warrants were sold at a price of SEK 3.40 per warrant. This price,
established by an independent rating agency, represents the market value of the
warrants using the Black & Scholes model based on the detailed score components
during the calculation period from June 13 to June 14, 2007. Assuming full
exercise of the warrants, the share capital may be increased by not more than
SEK 5,000,000, which represents approximately 1.37 per cent of Niscayah’s
present share capital and approximately 0.96 per cent of the votes.

At the annual general meeting on May 6, 2010 and the annual general meeting on
May 3, 2011, it was decided to introduce long-term performance share programs,
the LTIP 2010 and LTIP 2011, to senior executives and key personnel of Niscayah.
The purpose of the performance based incentive programs is to ensure long-term
commitment of the existing senior executives and key personnel and also improve
Niscayah’s opportunities for future recruitments. Using the shares of Niscayah
as a key instrument in the incentive programs rewards both equity participation
and long-term growth in Niscayah, which implies the creation of common goals for
existing shareholders and participants in the LTIP programs.

LTIP 2010 and LTIP 2011 are based on the following principles, which reflect
some of Niscayah’s continuous compensation principles: (i) participants make a
personal investment by acquiring shares of series B in Niscayah at market price,
(ii) the participants must remain employed by Niscayah during a specified time
to receive the award of performance shares, and (iii) the allotment of
performance shares under the LTIP 2010 and LTIP 2011 are based on Niscayahs
earnings per share for a relevant period. Performance shares in the LTIP 2010
will not be awarded, as the performance requirements for 2010 was not achieved.

THE BOARD’S AUTHORITY TO DECIDE ON THE ACQUISITION OF NISCAYAH’S TREASURY SHARES
AND THE TRANSFER OF NISCAYAH’S TREASURY SHARES

To create an opportunity for Niscayah to adjust its capital structure and enable
the financing of acquisitions, hedging costs, including social security costs,
in connection with the introduction of the performance program, the annual
general meeting 2011 authorized the board of directors to, at one or more
occasions, but no later than the annual general meeting 2012, take decisions on
acquisition and transfer of treasury shares. However, the total number of shares
held in treasury may not exceed 10 per cent of the total number of shares of
Niscayah. Transfer may deviate from the shareholders preferential rights to the
extent of the number of shares that Niscayah holds at the time for the board’s
decision. Transfer may be made as payment of all or part of the purchase price
of the acquisition of a company or business or part of a company or business,
whereby compensation shall correspond to the shares’ estimated market value.
Upon such transfer payment may be made in kind or set-off against a claim on
Niscayah. Transfer may also be made through sale on NASDAQ OMX, at a price
within the prevailing registered price interval. The board may determine other
terms of purchase or transfer, which however must be marketable.

DIVIDEND POLICY

The board intends to apply a dividend policy implying that the yearly dividend
level – according to Niscayah’s results, financial position and other factors
which the board deems relevant – should normally correspond to 40 to 50 per cent
of Niscayah’s free cash flow.

The business’ cash flow corresponds to the operating income after amortization,
add-back of total depreciation and amortization and acquisition related
restructuring costs minus the investments in non-current assets (excluding
acquisition of subsidiaries), changes in accounts receivables and changes in
other operating capital employed and adjusted for paid financial income and
expenses, and paid income tax.

DIVIDEND HISTORY

 

SEK/share    2010      2009      2008      2007      

Dividend

     0.30         0.30         0.30         0.50   

 

 

24



--------------------------------------------------------------------------------

Share capital and shareholder structure etc.

 

OTHER INFORMATION

Niscayah has, before the announcement of the offer by Securitas on May 16, 2011,
entered into certain arrangements with the purpose of ensuring that the Company
has the required support for the process in which the Securitas offer and other
potential offers are evaluated and handled as well as in which alternatives are
being explored. In addition to engaging an independent valuation expert for a
so-called fairness opinion and legal counseling, the arrangements also include a
success-based variable compensation for the engaged financial advisor, Lazard,
as well as a so-called staying bonus for two key persons in this process, namely
the CEO and CFO. These potential additional compensations are considered to, at
maximum outcome, be moderate and well below one per cent of Niscayah’s market
capitalization prior to the Securitas offer. In case a transaction resulting in
change of control is not completed, no such additional compensations will be
paid.

SHAREHOLDER AGREEMENTS AND PRE-EMPTION RIGHTS IN RESPECT OF SHARES OF SERIES A

A shareholders’ agreement which includes a first refusal clause at either
party’s sale of shares of series A, is concluded between holders of shares of
series A. The board of Niscayah is not aware of any other shareholder agreements
or other agreements between the shareholders of Niscayah. Niscayah’s shares of
series A are subject to a pre-emption clause (Sw. hembudsförbehåll) in
accordance with the articles of association.


 

 

25



--------------------------------------------------------------------------------

Board, senior executives and auditors

 

BOARD OF DIRECTORS

According to Niscayah’s articles of association, the board shall consist of not
less than five (5) and not more than ten (10) ordinary directors, excluding
deputy directors, appointed by the general meeting. Niscayah’s board consists of
seven ordinary directors.

Jan Svensson born in 1956

Chairman since 2011.

Education: Mechanical Engineer and Degree of Master of Science in Business and
Economics.

Other assignments: President and CEO of Investment AB Latour. Chairman of
Fagerhult AB and Nederman Holding AB. Director of Loomis AB and Oxeon AB.

Previous assignments: CEO of AB Sigfrid Stenberg, which is now part of
Investment AB Latour.

Shares in Niscayah: 10,000 shares of series B.

Not independent of the large owners.

Anders Böös born in 1964

Director since 2007.

Other assignments: Chairman of Cision AB, Cleanergy AB and Industrial &
Financial Systems, IFS AB. Director of Investment AB Latour, Haldex AB, East
Capital Baltic Property Fund AB, Tundra Fonder AB and Newsec AB.

Previous assignments: CEO of H&Q AB and Drott AB.

Shares in Niscayah: 100,000 shares of series B.

Independent of the large owners.

Carl Douglas born in 1965

Director since 2006.

Education: Bachelor of Arts.

Other assignments: Chairman of Wasatornet AB and MMT Group AB. Vice chairman of
Securitas AB. Director of ASSA ABLOY AB, Swegon AB, Örmo Skogar AB, Sparbössan
Fastigheter AB, Tjädertornet AB, Havstornet AB, Fort Rydbo AB, SäkI Förvaltning
AB, Slottstornet AB, Deep Sea Productions AB, Wasatornet Holding AB, Boxholms
Skogar AB, Orrtornet AB, Investment AB Latour and SäkI AB.

Shares in Niscayah: 200,000 private shares of series B, 3,000,000 shares of
series B through Förvaltnings AB Wasatornet, 12,642,600 shares of series A and
28,437,500 shares of series B through Investment AB Latour.

Not independent of the large owners.

Tomas Franzén born in 1962

Director since 2006.

Education: Civil Engineering degree, Industrial Economics.

Other assignments: CEO of Com Hem AB. Chairman of OTM Development AB. Director
of Ovacon AB.

Previous assignments: President and CEO of Eniro AB 2004–2008. CEO of Song
Networks Holding AB 2002–2004, AU- System AB 1999–2002 and AU-System Network AB
1995–1999. Has also worked for Nokia Data AB and ICL Data AB.

Shares in Niscayah: –

Independent of the large owners.

Håkan Kirstein born in 1969

Director since 2010 (also President and CEO).

Education: Degree of Master of Science in Business and Economics.

Other assignments: Director of Kemetyl Group AB. Previous assignments: CEO of
StatoilHydro in Sweden, Statoil Detaljhandel AB and Statoil Detaljist AB.

Shares in Niscayah: 70,000 shares of series B.

Independent of the large owners.

Eva Lindqvist born in 1958

Director since 2006.

Education: Civil Engineer and Degree of Master of Science in Business and
Economics.

Other assignments: Director of Schibsted, Assa Abloy AB and Transmode. Chairman
of Admeta and Xelerated. Member of the Royal Swedish Academy of Engineering
Sciences.

Previous assignments: Several posts within the Ericsson Corporate Group
1981–1999. Senior Vice President of Mobile Business and Head of Business
Operation International Carrier at TeliaSonera AB.

Shares in Niscayah: 6,000 shares of series B.

Independent of the large owners.

 

 

26



--------------------------------------------------------------------------------

Board, senior executives and auditors

 

 

Ulrik Svensson born in 1961

Director since 2007.

Education: Degree of Master of Science in Business and Economics.

Other assignments: President of Melker Schörling AB. Director of Assa Abloy,
AAK, Loomis, Hexpol, Hexagon and Flughafen Zurich.

Previous assignments: Finance Director of Swiss International Airlines Ltd.
2003–2006, Esselte AB 2000–2003 and Financial Accountant/Finance Director of
Stenbecksgrup-pen’s foreign telecom investments 1992–2000.

Shares in Niscayah: 44,000 shares of series B.

Not independent of the large owners.

Peter Alvhed born in 1966

Director since 2010. Employee’s representative.

Previous assignments: Has worked as a technician and project leader for several
electrical installation companies.

Shares in Niscayah: –

Mikael Olsson born in 1969

Director since 2006. Employee’s representative.

Previous assignments: Has worked for several small electrical installation
companies.

Shares in Niscayah: –

SENIOR EXECUTIVES

Håkan Kirstein born in 1969

See Board of directors above.

Magnus Bladh born in 1972

Group Director Sales.

Education: Bachelor of Arts in Business and Economics.

Previous assignments: Part of the Swedish Executive Body at Cisco and Microsoft
Sweden.

Shares in Niscayah: –

Håkan Gustavson born in 1958

CFO since 2008.

Education: Degree of Master of Science in Business and Economics.

Previous assignments: CFO of Enea AB, Chief Operating Officer of MediaEdgeCia
Europe.

Shares in Niscayah: 250,000 shares of series B.

David Schelin born in 1965

Group Director Operations.

Education: MSc. in Electrical Engineering.

Previous assignments: Vice President Business Management for Asia at Ericsson
Global Services. Vice President Services at Ericsson’s operations in Southeast
Asia. Venture partner within Brainheart Capital. CEO and founder of Steelscreen
(European Steel Exchange). Operations Manager at Europolitan.

Shares in Niscayah: –

Magnus Jonsson born 1966

Group Director Marketing.

Education: IHM degree in International Marketing.

Previous assignments: CEO of Niscayah’s subsidiary Pacom Systems Ltd in
Australia. Vice President Business Development at Assa Abloy. Several marketing
postitions at Interlogix (previously GE-Security, now part of UTC).

Shares in Niscayah: 11,034 shares of series B and 30,000 warrants.

AUDITOR

Bo Lagerström born in 1966

PricewaterhouseCoopers AB.

Authorised public accountant. Member of FAR. Auditor in charge since 2009.

Shares in Niscayah: –

 

 

27



--------------------------------------------------------------------------------

Niscayah’s articles of association

 

 

ARTICLES OF ASSOCIATION

for Niscayah Group AB (publ) with

Corporate ID No 556436-6267

§ 1

The name of the company is Niscayah Group AB. The company is a public company
(publ).

§ 2

The Board of Directors of the company shall have its registered office in the
municipality of Stockholm, County of Stockholm.

§ 3

The object of the company is (directly or indirectly through subsidiaries) to
offer services and products within the field of security, to own and administer
real and movable estate, as well as to pursue other compatible business.

§ 4

The share capital shall be no less than MSEK two hundred (200,000,000) and no
more than MSEK eight hundred (800,000,000).

§ 5

The number of shares issued shall be no less than two hundred million
(200,000,000) and no more than eight hundred million (800,000,000).

The shares may be issued in two classes, designated Class A and Class B. Shares
of Class A may be issued up to a maximum number of one hundred and sixty million
(160,000,000) and shares of Class B to a maximum number of six hundred and forty
million (640,000,000).

Each share of Class A entitles to ten (10) votes and each share of Class B to
one (1) vote.

Should the company decide to issue new Class A and Class B shares by way of a
cash issue or a setoff issue, the holders of Class A and Class B shares,
respectively, shall have priority right to subscribe to new shares of the same
class in proportion to their existing shareholdings (primary right of priority).
Shares not subscribed to by primary right of priority shall be offered to all
shareholders (subsidiary right of priority). If the entire number of shares
subscribed to by subsidiary right of priority cannot be issued, the shares shall
be allocated between the subscribers in proportion to their existing
shareholdings and, insofar as this cannot be done, by drawing of lots.

Should the company decide to issue shares of only one class by way of a cash
issue or a set-off issue, all shareholders, irrespective of whether their shares
are of Class A or Class B, shall have priority right to subscribe to new shares
in proportion to their existing shareholdings.

Should the company decide to issue warrants or convertible bonds by way of a
cash issue or a setoff issue, the shareholders shall have the priority right to
subscribe to such warrants as if the shares to which the warrants entitle were
issued and the priority right to subscribe to such convertible bonds as if the
shares for which the convertible bonds may be exchanged were issued,
respectively.

What is stated above shall not entail any restrictions on the possibility to
resolve on a cash issue or a set-off issue with deviation from the shareholders
priority rights.

An increase of the share capital by way of a bonus issue shall be made by
issuing shares of both Class A and B, in proportion to their part of the share
capital when the increase is decided upon. Holders of shares of Class A and
Class B, respectively, shall have the right to new shares of the same class,
each in proportion to their existing shareholdings. The above shall not entail
any restrictions on the possibilities to issue shares of a new class by a bonus
issue, after any necessary amendments of the Articles of Association.

§ 6

The Board of Directors shall, in addition to such members that, in accordance
with law, may be nominated by others than the General Meeting of Shareholders,
consist of no less than five (5) and no more than ten (10) Directors with no
deputy Directors.

For the audit of the company’s administration and accounts, a registered public
accounting firm shall be appointed by the General Meeting.

§ 7

A notice convening a General Meeting shall be published in Post- och Inrikes
Tidningar (the Swedish Official Gazette) and on the company’s web site. It shall
be announced in Dagens Industri that notice of a General Meeting has been given.

§ 8

General Meetings shall be held in Stockholm.

 

 

28



--------------------------------------------------------------------------------

Niscayah’s articles of association

 

 

§ 9

A shareholder, who wants to take part in the negotiations at a General Meeting,
must be registered in a transcript or other presentation of the share register
relating to the facts which were recorded five (5) weekdays before the General
Meeting and must give notice to the company no later than 4 p.m. the day set
forth in the notice convening the meeting. The last mentioned day must not be a
Sunday, any other public holiday, a Saturday, Midsummer Eve, Christmas Eve or
New Year’s Eve and must not fall earlier than on the fifth weekday before the
General Meeting.

At the General Meeting, a shareholder is entitled to be accompanied by one or
two assistants; however, only if the shareholder gives notice hereof to the
company according to what is prescribed in the previous paragraph.

§ 10

At the Annual General Meeting the following matters shall be dealt with:

  1) Election of a Chairman of the Meeting

  2) Preparation and approval of a voting list

  3) Approval of the Agenda

  4) Election of one or two persons to check the minutes

  5) Examination of whether the Meeting has been properly convened

  6) Presentation of the Annual Report and the Auditors’ Report on the Parent
Company, and the Consolidated Accounts and the Auditors’ Report on the Group

  7) Resolutions with respect to

  a) the adoption of the Income Statement and the Balance Sheet of the Parent
Company, and the Consolidated Income Statement and the Consolidated Balance
Sheet,

  b) the appropriation of the Company’s profit or loss according to the adopted
Balance Sheet,

  c) the discharge of the Directors of the Board and the Managing Director from
their liability

  8) Determination of the number of directors

  9) Determination of fees for the Board of Directors and, where applicable, the
Auditors

10) Election of the Board of Directors and, where applicable, appointment of a
registered public accounting firm

11) Any other matter duly referred to the General Meeting.

§ 11

The calendar year shall be the financial year of the company.

§ 12

If a share of Class A has been transferred to a person who is not already a
holder of shares of Class A, by means of purchase, exchange, gift, separation of
joint property, inheritance, will, company distribution, merger, demerger or
other transfer of title, such share shall immediately be offered to the holders
of shares of Class A for redemption.

As soon as the Central Securities Depository (VPC) has informed the Board of
Directors of the transfer of title, the Board of Directors shall immediately
inform the acquirer of its obligation to offer the shares for redemption by
written notification to the Board of Directors. Such notification shall contain
information on the consideration paid for the shares and the acquirer’s
conditions for redemption. The acquirer shall hereby evidence his or her
acquisition of the shares. Immediately upon receiving a notification of transfer
of title, the Board of Directors shall enter this into a special book with
details on the date of notification, as set forth in the Companies Act. The
Board of Directors shall at the same time notify every individual entitled to
redemption whose postal address is known to the company, in writing, of the
transfer of title to the shares and inform that claims for redemption shall be
submitted to the Board of Directors within two (2) months from the acquirer’s
notification of the transfer of title. Claims for redemption submitted within
the stipulated time period shall be entered into a special book with details on
the date of the claim for redemption, as set forth in the Companies Act.

An offer for redemption may not be exercised for a smaller number of shares than
those included in the offer. If claims for redemption are made by several
individuals entitled thereto, the shares shall, to the extent possible, be
allocated to those entitled to redemption in proportion to their previous
holdings of shares of Class A. The remaining number of shares shall be allocated
by drawing of lots, executed by notary public.

The redemption price shall be determined by agreement between the acquirer and
the individual entitled to redemption and shall as a general rule, if the shares
have been transferred for a consideration, correspond to such consideration and
otherwise to the price which can be expected in a sale under normal
circumstances. If an agreement on the redemption price cannot be reached, the
person entitled to redemption may request arbitration as set forth below.

 

 

29



--------------------------------------------------------------------------------

Niscayah’s articles of association

 

 

 

A dispute regarding redemption of shares in accordance with this section 12
shall be finally settled by the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce. Arbitration shall be requested within two months
from the day when the claim for redemption was submitted to the company in
accordance with what is stipulated above. The arbitration board shall consist of
three arbitrators or one single arbitrator and is to be appointed by the
institute. All requests for arbitration, which by reason of the same transfer of
shares have been submitted to the institute within the above stated time, shall
be dealt with as one single arbitration procedure.

The redemption price shall be paid within one (1) month from the time when the
redemption price was determined, by means of agreement between the parties or by
an arbitration award. If, within the stipulated time, no person entitled to
redemption would submit a claim for redemption, or if the redemption price would
not be paid within the stipulated time, the person who offered the share for
redemption shall be entitled to be registered as holder of the share.

§ 13

The shares of the company shall be registered in a CSD register in accordance
with the Financial Instruments Accounts Act (1998:1479).

 

 

These Articles of Association were adopted by the Annual General Meeting on
21 April 2009.


 

 

30



--------------------------------------------------------------------------------

The interim report of Niscayah,

January – March 2011

LOGO [g214129ex10_2pg031.jpg]

 

31



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg032.jpg]

 

32



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg033.jpg]

 

33



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg034.jpg]

 

34



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg035.jpg]

 

35



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg036.jpg]

 

36



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg037.jpg]

 

37



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg038.jpg]

 

38



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg039.jpg]

 

39



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg040.jpg]

 

40



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg041.jpg]

 

41



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg042.jpg]

 

42



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg043.jpg]

 

43



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg044.jpg]

 

44



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg045.jpg]

 

45



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg046.jpg]

 

46



--------------------------------------------------------------------------------

The interim report of Niscayah, January – March 2011

 

LOGO [g214129ex10_2pg047.jpg]

 

47



--------------------------------------------------------------------------------

Report by Niscayah’s board of directors

The information about Niscayah on pages 15–28 of this offer document has been
reviewed by Niscayah’s board of directors. The board of director’s view is that
this brief description provides an accurate and fair, although not complete,
picture of Niscayah.

Stockholm, July 21, 2011

Niscayah Group AB (publ)

The board of directors

 

48



--------------------------------------------------------------------------------

Description of Stanley Black & Decker and SBD Holding and the financing of the
Offer

 

DESCRIPTION OF SBD HOLDING

SBD Holding AB, registration number 556853-6303, is indirectly wholly owned by
Stanley Black & Decker, Inc. The company is domiciled in Stockholm, Sweden, and
its registered address is c/o Gernandt & Danielsson Advokatbyrå KB, Box 5747,
SE-114 87 Stockholm, Sweden. The company was registered with the Swedish
Companies Registration Office (Sw. Bolagsverket) on May 20, 2011. SBD Holding AB
has never conducted and at present does not conduct any business and its
principal business purpose is to make the Offer and take all actions to complete
the Offer and operate as parent of Niscayah.

DESCRIPTION OF STANLEY BLACK & DECKER

Stanley Black & Decker, Inc., with its registered office in Connecticut, United
States, is listed on the New York Stock Exchange. The company is an S&P 500
company and diversified global provider of hand tools, power tools and related
accessories, mechanical access solutions and electronic security solutions,
engineered fastening systems, infrastructure solutions and more. Stanley Black &
Decker was founded in 1843 as The Stanley Works; the company changed its name to
Stanley Black & Decker following the 2010 merger of a subsidiary formed for that
purpose with The Black & Decker Corporation, which was incorporated in 1910.
“Stanley” and “Black & Decker” are brand names with worldwide recognition for
their quality, design, innovation and value. Stanley Black & Decker’s more than
36,000 employees worldwide serve customers in over 100 countries. Currently,
Stanley Black & Decker has a market capitalization of more than USD 11 billion
and revenues of approximately USD 10 billion.

The Company’s operations are classified into three reportable business segments:
Construction & Do-It-Yourself (“CDIY”), Security, and Industrial. The CDIY
segment manufactures and markets hand tools, corded and cord-less electric power
tools and equipment, lawn and garden products, consumer portable power products,
home products, accessories and attachments for power tools, plumbing products,
consumer mechanics tools, storage systems, and pneumatic tools and fasteners.
The Security segment provides access and security solutions primarily for
consumers, retailers, educational, financial and health-care institutions, as
well as commercial, governmental and

industrial customers, and the Industrial segment manufactures and markets
professional industrial and automotive mechanics tools and storage systems,
metal and plastic fasteners and engineered fastening systems, hydraulic tools
and accessories, and specialty tools.

THE FINANCING OF THE OFFER

General

The Offer is not subject to any financing condition. The Offer will be financed
by Stanley Black & Decker from existing cash and a credit facility.

Stanley Black & Decker is an A/Baa1 rated company with USD 1.9 billion in cash
and equivalents on its balance sheet as of July 2, 2011. On July 22, 2011,
Stanley Black & Decker entered into a 364-Day Credit Agreement (the “Credit
Agreement”) to obtain extensions of credit and commitments aggregating US 1.25
billion (the “Credit Facility”). Stanley Black & Decker’s existing cash
resources together with funds available under the Credit Facility are more than
sufficient to fund the entire amount to be paid under the Offer. Notwithstanding
the above, Stanley Black & Decker reserves the right to raise funds through, for
example, the issuance of commercial paper and/or capital markets offerings and
use such funds, in place of some or all of the amount provided for under the
facility described above.

Stanley Black & Decker has undertaken to provide SBD Holding with necessary
funds to settle the Offer.

Summary of the conditions for a drawdown pursuant to the Credit Facility

The Credit Facility consists of a US 1.25 billion revolving credit loan.
Borrowings under the Credit Facility bear interest at a floating rate or rates
equal to, at the option of Stanley Black & Decker, the Eurocurrency rate or the
prime rate, plus a margin specified in the Credit Agreement.

Stanley Black & Decker must repay all advances by the earlier of (i) July 20,
2012 or (ii) the date of termination in whole, at the election of Stanley
Black & Decker, of the commitments by the lenders under the Credit Facility,
pursuant to the terms of the Credit Agreement. Stanley Black & Decker may be
required to prepay any borrowings under the Credit Facility upon a change of
control.

 

 

49



--------------------------------------------------------------------------------

Description of Stanley Black & Decker and SBD Holding and the financing of the
Offer

 

The Credit Agreement contains covenants that include, among other things:

 

•  

a limitation on creating liens on certain property of Stanley Black & Decker and
its subsidiaries;

•  

a restriction on mergers, consolidations and sales of substantially all of the
assets of Stanley Black & Decker or its subsidiaries;

•  

maintenance of a specified financial ratio; and

•  

a restriction on entering into certain sale-leaseback transactions.

The material conditions for a drawdown pursuant to the Credit Facility are the
following:

 

•  

that certain of the representations made by Stanley Black & Decker in the Credit
Agreement are correct; and

•  

that no circumstances have occurred which would constitute a default or event of
default under the Credit Agreement.

The Credit Facility contains customary events of default. If an event of default
occurs and is continuing Stanley Black & Decker might be required to repay all
amounts outstanding under the Credit Facility.


 

 

50



--------------------------------------------------------------------------------

Tax issues in Sweden

 

INTRODUCTION

The following is a summary of certain tax consequences of the Offer in Sweden in
relation to individuals and limited liability companies (Sw. Aktiebolag) that
are, unless otherwise stated, tax resident in Sweden. The summary is based on
current legislation and is intended to provide general information only. The
summary does not cover situations where shares and warrants are held as current
assets in business operations. Furthermore, the summary does not consider
special rules that may be applicable when shares and warrants in Niscayah are
treated as shares held for business purposes.1) The tax treatment of each
individual shareholder and warrant holder depends in part on the holder’s
particular circumstances. Each holder of shares and warrants is advised to
consult a tax advisor for information on specific tax consequences that could
arise from the Offer, including the applicability and effect of foreign tax
legislation and provisions contained in tax treaties for the avoidance of double
taxation.

TAX CONSEQUENCES IN RELATION TO THE DISPOSAL OF SHARES IN NISCAYAH

General

A disposal of shares in Niscayah will give rise to a capital gain or a capital
loss. The capital gain or loss is computed as the difference between the sales
proceeds (reduced by selling expenses) and the tax acquisition value of the
shares. The point of disposal for tax purposes normally occurs when there is a
binding agreement regarding a transfer of shares between the parties.

When computing the capital gain or loss, the average tax acquisition value for
all shares of the same class and type should be applied in accordance with the
so-called average method. As regards listed shares, the so-called standard
method may however be used as an alternative to the average method. This means
that the tax acquisition value may be calculated as 20 per cent of the sales
proceeds after deduction of selling expenses.

Taxation of individuals

For individuals, capital gains are taxed in the capital income category
(together with e.g. interest income and dividends). The tax rate in the capital
income category is 30 per cent.

Capital losses on listed shares, such as the shares in Niscayah, may be fully
offset against taxable capital gains on shares (listed as well as unlisted) and
listed securities that are taxed as shares, provided that the capital gain is
realized in the same year as the capital loss. A capital loss on listed shares
which cannot be offset against a capital gain is deductible as to 70 per cent of
the loss.

Should a net loss arise in the capital income category in a given year, a
reduction is granted of the tax on income from employment and business
operations, as well as property tax and municipal estate charges. This tax
reduction is granted at 30 per cent of the part of the net loss that does not
exceed SEK 100,000 and at 21 per cent of any remaining net loss.

Taxation of limited liability companies

For limited liability companies, all income is taxed as income from business
activities at a rate of 26.3 per cent. Capital losses on shares, warrants and
other securities can normally only be offset against capital gains on shares,
warrants and securities that are taxed as shares. If a company does not have the
possibility to offset a capital loss against a capital gain, the capital loss
can be offset against another company’s capital gains on shares, warrants and
securities that are taxed as shares, provided, inter alia, that the companies
can give each other tax deductible group contributions. A capital loss which
cannot be offset against capital gains on shares in a given year, can be carried
forward without any limitation in time and can be offset against future capital
gains on shares, warrants and securities that are taxed as shares. Special rules
may apply to certain categories of companies, such as investment funds and
investment companies.

 

 

1) Listed shares are deemed to be held for business reasons if the shares are
held as capital assets and the holding (i) represents at least 10 per cent of
the voting rights, or (ii) otherwise is considered necessary for the business
conducted by the holding company or any of its affiliates. Furthermore, the
shares must have been held for business reasons for a certain period of time in
order for dividends and capital gains to be tax exempt.

 

51



--------------------------------------------------------------------------------

Tax issues in Sweden

 

TAX CONSEQUENCES IN RELATION TO THE DISPOSAL OF WARRANTS IN NISCAYAH

The disposal of warrants under the Offer gives rise to capital gains taxation.
The standard method may not be applied when determining the acquisition cost of
non-listed warrants.

For individuals, capital gains are taxed in the capital income category at a
rate of 30 per cent. 70 per cent of a capital loss on non-listed warrants is
deductible in the income from capital category.

For limited liability companies, capital gains on non-listed warrants are taxed
as ordinary business income at a rate of 26.3 per cent. Capital losses on
non-listed warrants may be offset only against taxable gains on shares and other
securities that are taxed as shares. Such capital losses may, under certain
circumstances, also be deductible against capital gains on such securities
within the same group of companies provided the requirements for group
contributions are met. Capital losses, which have not been utilized within a
certain year, may be carried forward and be offset against eligible capital
gains in future years without limitation in time.

CERTAIN SWEDISH TAX ISSUES FOR HOLDERS OF SHARES AND WARRANTS THAT ARE NOT TAX
RESIDENT IN SWEDEN

Holders of shares and warrants in Niscayah that are not tax resident in Sweden
will normally not be subject to capital gains taxation in Sweden on the disposal
of shares and warrants (see below for certain exceptions). Such holders may
however be subject to taxation in their state of residence. Such holders should
therefore consult their own tax advisors in order to determine the tax
consequences that could arise as a result of the Offer.

Individuals not tax resident in Sweden could be subject to capital gains
taxation in Sweden upon the disposal of Swedish shares and warrants issued by
Swedish companies if they have been residents in Sweden or have habitually
resided in Sweden at any time during the calendar year of disposal or the ten
calendar years preceding the year of disposal. In a number of cases though, the
application of this rule is limited by an applicable tax treaty. However, it
should be noted that the effect of applicable tax treaties on Swedish taxation
of capital gains on shares and warrants is to some extent uncertain.

A limited liability company not tax resident in Sweden could be subject to
capital gains taxation in Sweden if, inter alia, the company has a permanent
establishment in Sweden to which the disposed shares and warrants are
attributable.

 

 

52



--------------------------------------------------------------------------------

Auditor’s report regarding summary of historical financial information

TO THE BOARD OF DIRECTORS OF NISCAYAH GROUP AB (PUBL)

We have audited the summarized historical financial statement for Niscayah Group
AB (publ) (“Niscayah”) on pages 17–19 which refer to the period 2008–2010, but
not, however, information regarding key ratios and data per share, or the
information for first quarters of financial years 2010 and 2011.

THE BOARD OF DIRECTORS’ AND THE CEO’S RESPONSIBILITY FOR THE FINANCIAL
STATEMENTS

The board of directors and the CEO are responsible for ensuring that the
summarized historical financial statements on pages 17–19, as regards Niscayah,
are consistent with those financial statements provided in the annual reports
for 2008, 2009 and 2010 and the interim financial reports for the first quarters
of 2010 and 2011, respectively, and that these financial statements have been
accurately reproduced. The board of directors is also responsible for the fair
presentation of the information in accordance with the Financial Instruments
Trading Act (1991:980) and the regulations of NASDAQ OMX concerning public
takeover bids on the stock market.

THE AUDITOR’S RESPONSIBILITY

Our responsibility is to express an opinion on these summarized historical
financial statements based on our audit. We conducted our audit in accordance
with FAR’ Recommendation RevR 5 Examination of Prospectuses.

OPINION

In our opinion, the information provided in the historical financial statements
for the financial years 2008–2010 has been accurately reproduced.

We have audited the annual reports for the years 2008–2010. We have submitted
auditor’s reports in accordance with the standard formulation for each of these
financial years.

Stockholm, on July 21, 2011

PricewaterhouseCoopers AB

Bo Lagerström

Authorized Public Accountant

 

53



--------------------------------------------------------------------------------

Agreement with Niscayah

LOGO [g214129ex10_2pg054.jpg]

 

54



--------------------------------------------------------------------------------

Agreement with Niscayah

 

LOGO [g214129ex10_2pg055.jpg]

 

55



--------------------------------------------------------------------------------

Agreement with Niscayah

 

LOGO [g214129ex10_2pg056.jpg]

 

56



--------------------------------------------------------------------------------

Agreement with Niscayah

 

LOGO [g214129ex10_2pg057.jpg]

 

57



--------------------------------------------------------------------------------

Addresses

 

Stanley Black & Decker, Inc

1000 Stanley Drive

New Britain, CT 06053

United States

Tel: +1 (860) 2255111

Email: investorrelations@swkbdk.com

www.stanleyblackanddecker.com

SBD Holding AB

C/o Gernandt & Danielsson Advokatbyrå KB

Address below

ADVISORS TO STANLEY BLACK & DECKER AND

SBD HOLDING

Financial advisors

Barclays Capital, Inc.

745 Seventh Avenue

New York, NY 10019

USA

Handelsbanken Capital Markets

Blasieholmstorg 11–12

SE-106 70 Stockholm

Sweden

J.P. Morgan Securities LLP

383 Madison Avenue

New York, NY 10179

USA

Legal advisors

Cleary Gottlieb Steen & Hamilton LLP

City Place House, 55 Basinghall Street

London EC2V 5EH

England

Gernandt & Danielsson Advokatbyrå KB

Box 5747

SE-114 87 Stockholm

Sweden

Niscayah Group AB (publ)

Box 12231

SE-102 26 Stockholm

Visiting address:

Lindhagensplan 70

Sweden

AUDITORS TO NISCAYAH

PricewaterhouseCoopers AB

Torsgatan 21

SE-113 97 Stockholm

Sweden

ADVISORS TO NISCAYAH

Financial advisor

Lazard AB

Sturegatan 24

SE-114 36 Stockholm

Sweden

Legal advisor

Hannes Snellman Attorneys Ltd

Kungsträdgårdsgatan 20

SE-111 47 Stockholm

Sweden

 

 

58



--------------------------------------------------------------------------------

LOGO [g214129ex10_2pg059.jpg]

 